         Case 3:21-cr-00014-SDD-SDJ          Document 22   04/01/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA
                                                                    CRIMINAL ACTION
VERSUS
                                                                   NO. 21-14-SDD-RLB
KENTRELL D. GAULDEN

                                           RULING

       This matter is before the Court on the Motion for Review of Magistrate Judge’s

Bond Decision1 filed by the United States. Defendant, Kentrell Gaulden, (“Gaulden”) filed

an Opposition to the Motion.2 This Ruling provides the written reasons for the Court’s

Order3 that granted the United States’ Motion and vacated the bond order issued by the

Magistrate Judge.

I.     FACTUAL BACKGROUND

       On September 28, 2020, officers of the Baton Rouge Police Department

responded to a call about a group of people brandishing firearms and arrested Kentrell

Gaulden for, among other things, possessing a firearm as a felon.4 On March 10, 2021,

a grand jury in the Middle District of Louisiana handed down an indictment charging

Gaulden with knowing possession of a firearm as a felon in violation of 18 U.S.C. §

922(g)(1) and possession of firearm that was not registered to him in the National

Firearms Registration and Transfer Record in violation of 26 U.S.C. § 5861(d).5 An arrest

warrant issued, and Gaulden was apprehended in the Central District of California on



1
  Rec. Doc. No. 9.
2
  Rec. Doc. No. 16.
3
  Rec. Doc. No. 18.
4
  Rec. Doc. No. 15-3, p.36–37.
5
  Rec. Doc. No. 1.
                                                                                66371
         Case 3:21-cr-00014-SDD-SDJ              Document 22        04/01/21 Page 2 of 7




March 22, 2021.6 According to the police report from the California arrest, there was a

firearm in Gaulden’s vehicle.7 The Magistrate Judge in the Central District of California

issued a bond Order that allowed Gaulden pretrial release subject to certain conditions

and bond requirements. The Magistrate Judge stayed the Order’s effective date, and the

United States challenged the conditions of bail set by the Magistrate Judge and asked

this Court to order Gaulden detained until trial.8

II.    LAW AND ANALYSIS

        A. Law

            1. Standard of Review

        Pursuant to 18 U.S.C. § 3145(a), this Court has the authority to review a

Magistrate’s order releasing a defendant in a federal criminal case. Review of a

Magistrate’s bond or detention order is de novo, and the Court must make an independent

determination of the need for pretrial detention or conditions for release.9 The district court

may consider “additional evidence adduced before it” that the Magistrate did not

consider.10

            2. Legal Standard for Detention

        This is not a case where the presumption of detention arises, and the provisions

of the Bail Reform Act require release on personal recognizance or upon the execution

of an unsecured appearance bond “unless the judicial officer determines that such

release will not reasonably assure the appearance of the person as required or will


6
  Rec. Doc. No. 8.
7
  Rec. Doc. No. 15-9, p. 3.
8
  Rec. Doc. No. 9.
9
  United States v. Rueben, 974 F.2d 580, 585 (5th Cir. 1992); United States v. Fortna, 769 F.2d 243, 249
(5th Cir. 1985).
10
   Fortna, 769 F.2d at 250; United States v. Hensler, 18 F.3d 936 at * 2 (5th Cir. 1994).
                                                                                             66371
          Case 3:21-cr-00014-SDD-SDJ               Document 22        04/01/21 Page 3 of 7




endanger the safety of any other person or the community.”11 If release on personal

recognizance or unsecured personal bond under 18 U.S.C. § 3142(b) will not

reasonably assure the defendant’s appearance and the safety of the community, release

should be ordered with the least restrictive conditions that will meet those objectives.12

Only if no condition or combination of conditions exist that will reasonably assure the

defendant’s appearance and the safety of the community should the defendant be

detained.13 The government bears the burden of proving by clear and convincing

evidence that “no condition or combination of conditions will reasonably assure…the

safety of any other person and the community.14 The factors to be considered are: (1)

the nature and circumstances of the offense charged; (2) the weight of the evidence; (3)

the history and characteristics of the defendant; and (4) the nature and seriousness of the

danger posed by the defendant’s release.15

        B. Analysis

        The Court agrees with the Magistrate Judge’s determination that the bond

conditions set will reasonably assure Gaulden’s appearance as required. However, as

analyzed below, the Court concludes that there are no conditions or combinations of

conditions that will ameliorate the risk to the public if Gaulden is released.

        The United States has not provided the Court with a transcript or recording of the

proceedings before the Magistrate Judge—despite assurances it would.16 However, both

parties have briefed the issue and provided exhibits in support of their respective


11
   18 U.S.C. § 3142(b).
12
   18 U.S.C. § 3142(c).
13
   18 U.S.C. § 3142(e).
14
   United States v. Bruteyn, 350 F. App'x 965, 966 (5th Cir. 2009).
15
   18 U.S.C. § 3142(g).
16
   Rec. Doc. No. 9, p. 4.
                                                                                         66371
          Case 3:21-cr-00014-SDD-SDJ               Document 22        04/01/21 Page 4 of 7




positions. Given the weight of the United States’ evidence in favor of detention, and this

Court’s charge to conduct an “independent determination of the proper pretrial detention

or conditions for release,”17 the Court finds that review of the transcript of the detention

hearing proceedings below is unnecessary because the evidence presented clearly and

convincingly establishes that “no condition or combination of conditions will reasonably

assure…the safety of any other person and the community.”18

        Gaulden is charged with knowing possession of a firearm as a felon in violation of

18 U.S.C. § 922(g)(1) and possession of firearm that was not registered to him in the

National Firearms Registration and Transfer Record in violation of 26 U.S.C. § 5861(d).19

Although the former is a “status” crime, in this particular case, the charge is reflective of

a pattern of offenses that did not begin and end with the events giving rise to the current

indictment. The fact that a firearm was allegedly found in Gaulden’s vehicle upon his

arrest illustrates this point and weighs in favor of detention.20

        The United States’ evidence in this case is strong. The United States submitted

photographs of Gaulden holding firearms that match the description of those in described

in the Indictment.21 While these photographs are undated and have not been

authenticated, the United States represents that the images are evidence of the offense

conduct. Moreover, the Baton Rouge Police Department report of the September 2020

arrest indicates that numerous firearms were found at the scene of that arrest.22 The




17
   United States v. Rueben, 974 F.2d 580, 585 (5th Cir. 1992).
18
   United States v. Bruteyn, 350 F. App'x 965, 966 (5th Cir. 2009).
19
   Rec. Doc. No. 1.
20
   Rec. Doc. No. 15-9, p. 3.
21
   Rec. Doc. No. 15-4, 15-5, and 15-6.
22
   Rec. Doc. No. 15-3, p. 85, 129.
                                                                                         66371
          Case 3:21-cr-00014-SDD-SDJ        Document 22      04/01/21 Page 5 of 7




report also indicates that there are numerous pictures and videos of the events leading

up the arrest, including pictures of persons, alleged to be felons, possessing firearms.23

        Two factors—Gaulden’s history and characteristics and the nature and

seriousness of the danger posed by Gaulden’s release—are closely related. U.S.

Probation and Pre-Trial Services provided the Court with sealed, relevant information

germane to Gaulden’s characteristics and history, which reflect a pattern of violent

behavior stretching back several years. The Court also notes that based on their

investigation into Gaulden’s history and background, U.S. Probation and Pre-Trial

Services recommended detention. The exhibits offered by the Government, particularly

the testimony from Gaulden’s June 2019 state probation revocation proceeding and the

U.S. Probation and Pre-Trial Services report, convincingly satisfy the Court that there is

a serious risk of danger to the public if Gaulden is released.

        The circumstances of Gaulden’s arrest in California on the instant indictment are

also relevant to the danger posed by his release. According to the Los Angeles Police

Department report of the arrest, Gaulden initially yielded to the arresting officers, but then

led them on a brief high-speed chase.24 Gaulden at some point abandoned his vehicle

and attempted to evade officers on foot.25 He was eventually located, and as previously

mentioned, a firearm was reportedly found in his vehicle.26 The Fifth Circuit has stated

that, where there is probable cause to believe a defendant committed a felony while on

pretrial release, there is a rebuttable presumption that the defendant is a danger to the




23
   Id. at 129.
24
   Rec. Doc. No. 15-9, p. 3.
25
   Id.
26
   Id.
                                                                                    66371
         Case 3:21-cr-00014-SDD-SDJ               Document 22    04/01/21 Page 6 of 7




community.27 While the facts here are dissimilar in that Gaulden was under indictment

when the firearm was allegedly discovered in his vehicle, the Fifth Circuit’s reasoning

applies. Moreover, the circumstances of his arrest indicate he is inclined toward reckless,

illegal, dangerous behavior. His purported possession of a firearm at the time of his arrest

indicates a continued disregard for the law and evidences a certain nonchalance to his

violation of it.

        Gaulden was on state probation during 2019. He argues that since he successfully

completed his probation term, this is evidence that there are conditions that could ensure

the safety of the community.28 The Court is unpersuaded by this argument. The Court has

reviewed the transcript of Gaulden’s revocation hearing held on June 21, 2019.29

Evidence was presented that Gaulden had violated the terms of his probation in several

ways, including an act of violence. The fact that the state court ultimately imposed

additional restrictions on Gaulden in lieu of incarceration does not persuade the Court

that Gaulden is not a risk to the community. The testimonial evidence put forth at the

revocation hearing is probative of a history of violence.

        Notably, the events giving rise to the instant case arose less than one year after

the termination of Gaulden’s state probation,30 and Gaulden has continued to show a

penchant for allegedly possessing firearms he knows he cannot possess. While felon in

possession is a “status” crime, Gaulden’s criminal history and demonstrated reckless

behavior indicate that his possessing a firearm poses a dangerous risk to the community.

Based on the record before it, the Court concludes that there are no conditions or


27
   United States v. Moreno, 857 F.3d 723, 726 (5th Cir. 2017).
28
   Rec. Doc. No. 16, p. 3.
29
   Rec. Doc. No. 15-2.
30
   Rec. Doc. No. 16, p. 3.
                                                                                    66371
            Case 3:21-cr-00014-SDD-SDJ      Document 22     04/01/21 Page 7 of 7




combination of conditions that could be imposed that would dissuade Mr. Gaulden from

illegally possessing firearms, which would cause a serious risk to public safety.

          Gaulden has demonstrated a pattern of violence that indicates he is a danger to

the community, and the United States has carried its burden of demonstrating by clear

and convincing evidence that no condition or combination of conditions will reasonably

assure the safety of any other person and the community.

III.      CONCLUSION

          In accordance with the Court’s Order Granting the Motion for Review of Magistrate

Judge’s Bond Decision,31 Gaulden is ordered detained pending trial, without prejudice to

his re-urging arguments in support of pretrial release, should it become appropriate.

          Signed in Baton Rouge, Louisiana on April 1, 2021.




                                         S
                                        CHIEF JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




31
     Rec. Doc. No. 18.
                                                                                    66371
